NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                Submitted November 13, 2008*
                                 Decided November 14, 2008

                                            Before

                             DANIEL A. MANION, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 08‐2165

JOHN M. WYATT and KAREN                              Appeal from the United States District
LANDINO,                                             Court for the Northern District of Illinois,
           Plaintiffs‐Appellants,                    Eastern Division.

       v.                                            No. 07 C 4366

NISHAY SANAN,                                        Matthew F. Kennelly,
     Defendant‐Appellee.                             Judge.

                                          O R D E R

        John Wyatt pleaded guilty to a federal charge of possessing marijuana with the
intent to distribute and was sentenced to 262 months’ imprisonment.  After we affirmed,
United States v. Wyatt, 133 F. App’x 310 (7th Cir. 2005), Wyatt and his wife, Karen Landino,
sued Nishay Sanan, the lawyer who represented Wyatt.  They raised several overlapping



       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 08‐2165                                                                                Page 2

claims all based on allegations that Sanan gave bad advice and made a number of errors. 
They believe, among other things, that Sanan was wrong to recommend a plea of guilty and
that Sanan mishandled the appeal and petition for certiorari.  The district court divided the
claims into two categories: attorney malpractice and overcharging.  The court dismissed the
malpractice claims because under Illinois law such claims require a showing that the
defendant was innocent, but Wyatt’s plea of guilty made that impossible.  The court
dismissed the overcharging claim for lack of jurisdiction.  Wyatt and Landino do not
challenge the district court’s ruling on the overcharging claim, so we consider only the
malpractice claim.

        On appeal, Wyatt and Landino make the futile argument that Illinois law does not
require a showing of actual innocence in an attorney‐malpractice claim following a
conviction.  At the outset, we note that Landino was not represented by Sanan, so, as the
district court correctly held, she may not bring a malpractice claim against him.  See
Winniczek v. Nagelberg, 394 F.3d 505, 507 (7th Cir. 2005).  More to the point, though, while
Wyatt’s argument that he need not show actual innocence finds support in a small minority
of jurisdictions, see, e.g., Krahn v. Kinney, 538 N.E.2d 1058, 1061 (Ohio 1989), Illinois is not
one of them, see Paulsen v. Cochran, 826 N.E.2d 526, 530 (Ill. App. Ct. 2005); Winniczek, 394
F.3d at 507 (collecting Illinois cases), and Illinois law applies here because jurisdiction is
based on diverse citizenship, see Woidtke v. St. Clair County, 335 F.3d 558, 562 (7th Cir. 2003). 
Thus, as the district court correctly held, Wyatt’s malpractice claim fails because he did not
and could not allege actual innocence.

        Wyatt complains that the district court improperly ruled against him based on
materials that Sanan attached to his 12(b)(6) motion.  As Wyatt argues, the district court
could not properly rely on documents submitted by Sanan without converting the motion to
dismiss to a motion for summary judgment.  See FED. R. CIV. P. 12(d).  But the court
explained that it did not rely on Sanan’s documents because it was free to take judicial
notice of our opinion affirming Wyatt’s conviction and sentence.  See Palay v. United States,
349 F.3d 418, 425 n.5 (7th Cir. 2003).  In any event, as the district court also explained,
judicial notice was ultimately unnecessary because Wyatt’s complaint admitted that he had
pleaded guilty and did not allege actual innocence.

        Finally, Wyatt mentions an exception to the actual‐innocence rule that presumably
exists when a guilty defendant receives what we have called an “unlawful penalty.” 
Winniczek, 394 F.3d at 507.  Wyatt does not explain why the penalty he received was
unlawful, except to suggest that he would have gotten a lower sentence if his lawyer had
performed better.  But Wyatt’s sentence was below the statutory maximum and we doubt
that a sentence can be deemed unlawful simply because, due to recent developments in the
law, the sentence might have been lower if imposed today.  Cf. McReynolds v. United States,
No. 08‐2165                                                                               Page 3

397 F.3d 479, 481 (7th Cir. 2005) (holding that United States v. Booker, 543 U.S. 220 (2005) does
not have retroactive application).  More importantly, though, if Wyatt believes his sentence
to be too long, he is seeking the wrong type of relief.  The remedy for an excessive sentence
is a sentence reduction, not a cash payment.  See Winniczek, 394 F.3d at 508.  If Wyatt is
entitled to any relief, it must come through his petition for postconviction relief, the appeal
of which is pending in this court.  See Wyatt v. United States, No. 08‐1465 (Order of May 16,
2008 granting certificate of appeal).

                                                                                    AFFIRMED.